IN TI-[E SUPREME COURT OF TI-[E STATE OF DELAWARE

MAR.K P. FRANK, §
§ No. 544, 2015
Petitioner Below, §
Appellant/Cross-Appellee, §
§ Court Below - Family Court
v. § of the State of Delaware
§
BAYLEE SMART (FRANK), § Petition No.: 14-06680
§ File No.: CNl4-0l982
Respondent Below, §
§

Appellee/Cross-Appellant.

Submitted: May 4, 2016
Decided: May 6, 2016

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.
0 R D E R

This 6"‘ day of May 2016, the Court having considered this matter on the briefs
filed by the parties has determined that the final judgment of the Family Court should
be affirmed on the basis of and for the reasons assigned by the Family Court in its
order dated September l5, 2015.

NOW, TI-[EREFOR_E, IT IS I-[EREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY TI-IE COURT: